      Case 2:20-cv-00097-TOR     ECF No. 68    filed 09/08/20   PageID.930 Page 1 of 5




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KAY STEPHENS, an individual, and
      all other similarly situated,               NO. 2:20-CV-0097-TOR
 8
                                Plaintiff,        ORDER DENYING PLAINTIFF’S
 9                                                SECOND MOTION FOR
             v.                                   RECONSIDERATION
10
      UNITED SERVICES
11    AUTOMOBILE ASSOCIATION, a
      Texas reciprocal insurance exchange,
12    and CCC INFORMATION
      SERVICES, INC., a Delaware
13    corporation,

14                              Defendants.

15
           BEFORE THE COURT is Plaintiff’s Second Motion for Reconsideration
16
     (ECF No. 50). This matter was submitted for consideration without oral argument.
17
     The Court has reviewed the record and files herein, and is fully informed. For the
18
     reasons discussed below, Plaintiff’s Second Motion for Reconsideration (ECF No.
19
     50) is DENIED.
20


        ORDER DENYING PLAINTIFF’S SECOND MOTION FOR
        RECONSIDERATION ~ 1
      Case 2:20-cv-00097-TOR      ECF No. 68    filed 09/08/20   PageID.931 Page 2 of 5




 1                                    BACKGROUND

 2         This case concerns Plaintiff’s allegations, on behalf of herself and a

 3   proposed class of Washington personal vehicle policyholders, that USAA

 4   systemically undervalues its customers’ total vehicle loss claims by relying on

 5   CCC valuation reports, which Plaintiff alleges unlawfully apply an un-itemized

 6   negative vehicle condition adjustment when calculating vehicle value. ECF No. 1-

 7   2 at 2-3, ¶¶ 1.1-1.5. The factual background is summarized in the Court’s prior

 8   Order at ECF No. 40.

 9         On April 7 and 8, 2020, Defendants USAA and CCC each filed motions to

10   stay this case and compel Plaintiff to submit to an appraisal of her vehicle. ECF

11   Nos. 24, 26. On June 2, 2020, the Court heard argument on these motions. ECF

12   No. 39. On June 4, 2020, the Court partially granted Defendant USAA’s motion,

13   denied Defendant CCC’s motion as moot, and ordered Plaintiff to submit to an

14   appraisal during the normal course of discovery. ECF No. 40. On June 19, 2020,

15   Plaintiff filed her first motion for reconsideration. ECF No. 42. The Court denied

16   this motion. ECF No. 43.

17         On July 10, 2020, with permission of the Court, Plaintiff filed her first

18   amended complaint. ECF No. 49. Plaintiff amended her complaint to narrow the

19   causes of action to a violation of the Washington Consumer Protection Act

20   (“CPA”), civil conspiracy, and declaratory and injunctive relief. ECF No. 49 at


        ORDER DENYING PLAINTIFF’S SECOND MOTION FOR
        RECONSIDERATION ~ 2
      Case 2:20-cv-00097-TOR      ECF No. 68    filed 09/08/20   PageID.932 Page 3 of 5




 1   17-21. The factual allegations remain substantively the same as those alleged in

 2   the original complaint. Compare ECF No. 1-2 with ECF No. 49. On July 21,

 3   2020, Plaintiff filed the instant second motion for reconsideration, relying on the

 4   changes made to the causes of action in the amended complaint. See ECF No. 50.

 5                                      DISCUSSION

 6      A. Reconsideration Standard

 7         The Court need not revisit the legal standard governing motions for

 8   reconsideration, which was discussed in the Order denying Plaintiff’s first motion

 9   for reconsideration. See ECF No. 43.

10      B. Arguments on Second Reconsideration

11         Plaintiff seeks second reconsideration on the grounds that the first amended

12   complaint renders the appraisal moot. ECF No. 50 at 2. Plaintiff argues that her

13   complaint “now focus exclusively on defendant USAA’s calculated deductions.”

14   ECF No. 50 at 4. In doing so, Plaintiff argues that “[o]nly the illegal deductions

15   from the ACV, which was used to formulate Defendants’ settlement offer, is at

16   issue now.” ECF No. 50 at 5.

17         Defendants counter Plaintiff’s argument on the grounds that appraisal

18   remains necessary where Plaintiff’s same factual allegations demonstrate an injury

19   necessary to a CPA claim and standing. ECF No. 61 at 5-10; ECF No. 65 at 6-13.

20


        ORDER DENYING PLAINTIFF’S SECOND MOTION FOR
        RECONSIDERATION ~ 3
       Case 2:20-cv-00097-TOR      ECF No. 68    filed 09/08/20   PageID.933 Page 4 of 5




 1         The parties disagree about the underlying nature of this dispute. Defendants

 2   characterize it as a valuation dispute regarding the actual cash value of Plaintiff’s

 3   vehicle. ECF No. 61 at 5; ECF No. 65 at 5. Plaintiff frames it as a dispute over

 4   the legality of a condition adjustment deduction that affects vehicle valuation.

 5   ECF No. 67 at 3. Viewed either way, Plaintiff’s alleged damage concerns the

 6   undervaluation of her vehicle.

 7      1. CPA Damages

 8         Defendants allege that Plaintiff’s remaining CPA claim triggers appraisal.

 9   ECF No. 61 at 5-9. A CPA claim requires “(1) an unfair or deceptive practice, (2)

10   in trade or commerce, (3) that affects the public interest, (4) which causes injury to

11   the party in his or her business or property, and (5) which injury is causally linked

12   to the unfair or deceptive act.” Hangman Ridge Training Stables, Inc. v. Safeco

13   Title Ins. Co., 105 Wash. 2d 778, 784-85 (1986). Damage is integral to proving a

14   CPA violation.

15         While this Court previously recognized that Plaintiff asserted regulatory

16   violations outside of the four corners of the insurance contract (ECF No. 40 at 6),

17   Plaintiff’s vehicle value remains at issue. In her amended complaint, Plaintiff

18   continues to allege that the undervaluation “resulted in an underpayment of $793.”

19   ECF No. 49 at 13, ¶ 4.37. Plaintiff’s argument is unclear and unpersuasive when

20   she claims illegal actual cash value deductions do not affect the valuation of her


        ORDER DENYING PLAINTIFF’S SECOND MOTION FOR
        RECONSIDERATION ~ 4
       Case 2:20-cv-00097-TOR      ECF No. 68    filed 09/08/20   PageID.934 Page 5 of 5




 1   vehicle. ECF No. 50 at 5. Thus, where the valuation process continues to be

 2   challenged, an order compelling appraisal does not result in a clear error or

 3   manifest injustice.

 4      2. Standing

 5         Defendants also argue appraisal is necessary to evaluate Plaintiff’s standing.

 6   ECF No. 61 at 9. Plaintiff only requests that if this Court finds that there is no

 7   standing, that the case be remanded back to state court. ECF No. 67 at 5-6. Under

 8   Article III of the Constitution, standing requires that a plaintiff have an injury-in-

 9   fact that is both “concrete and particularized.” Spokeo, Inc. v. Robins, 136 S. Ct.

10   1540, 1545 (2016). As the Court finds that Plaintiff has pled a concrete and

11   particularized injury in the undervaluation of her vehicle, standing is not

12   dispositive for the purposes of this present motion.

13   ACCORDINGLY, IT IS HEREBY ORDERED:

14         Plaintiff’s Second Motion for Reconsideration (ECF No. 50) is DENIED.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17         DATED September 8, 2020.

18

19                                   THOMAS O. RICE
                                  United States District Judge
20


        ORDER DENYING PLAINTIFF’S SECOND MOTION FOR
        RECONSIDERATION ~ 5
